Title: To James Madison from Edmund Pendleton, 9 December 1786
From: Pendleton, Edmund
To: Madison, James


My Dr. Sir
Edmundsbury Decr: 9th. 1786.
I thank you For yr. Favr. of the 30th. past and For your kind concern about my health, which has been better than usual For about three Weeks past, but in truth rises and falls like the flame of an expiring Candle in the Socket, & seem[s] to forbid all hopes of so radical a cure, as I am sure yr. Plan For accelerating the Admon of Justice, if carried into effect would prove to the present distresses of the Countrey, in producing Industry & Oeconomy, and From thence resources adequate to every Public & private purpose. Much contemplation on the Subject, as well as the long experience of the Countrey we were Formerly connected with, Fixed me [in] Opinion of a preference in the Assize scheme to any other I have heard or th[ought] of, on Accoun[t of] the regular Subordination and uniformity of Judgments whi[ch are] preserved. [How]ever it is exceeding difficult to have it well understood by L[aymen] not conversant in law proceedings, who have confused Ideas of different Courts which are but branches of the same Court; and in this, as in all other Political cases, if we can’t get the very best, we must take the best we can get, provided it be preferable to the thing to be changed, which in this Case must happen, or the proposed remedy be bad indeed.
Allowing the payment of tobo. For the taxes will at any rate be a great relief to the people, and indeed without it I beleive there would have been a very great deficiency in the Collection; but you’l pardon me in saying I think the mode exceptionable, not only as it consigns legislative powers to the Executive, but as it holds out an Idea of discrimination in the price, wch. to me appears unjust. Our lands are taxed as high as on James River; we make tobacco with more difficulty, & at a much greater expence, compared wth. the Crop; & it seems to be a bad reason For Our paying more tobacco than they, that they will have after payment, a larger Surplus & can sell it higher. A Possible loss to the revenue on Our tobo. seems no answer to this Objection, when it is considered that in truth a proportion of every man’s clear income, if it could be come at, would be the just mode of taxation.
The Revenue, nor indeed any important System cannot be properly digested during the hurry & multifarious business of a Session. If a proper Member were Selected to perform that work in the recess and report his state to each Session, with a handsome appointment For his trouble, it would be money well laid out.

I congratulate you on the near approach to the end of the Revised Code; since I am perswad[ed] that nothing but yr. persevering Assiduity would have ever accomplished that work at all, Much less in so short a time. I can easily judge of yr. Fatigue in it, and had I as much power here as the Prussian Monarch has (wch. pardon me I do not wish) I would order you a suitable reward. As it is you have my thanks as an Individual Citizen. By the manner in which the business is to be wound up, I judge you allude to th[e] General repealing Act, which I think you can’t venture to pass, at least ’til a very Critical & collective view is taken of all the new laws as a System, and I doubt whether a new Revisal, except for that purpose only, would justify it. A Revisal is a work of time with its Authors, & the examination of their labours of still greater time with the Assembly, who will Act in the Intervening Period & introduce laws which the Revisors have not in contemplation & yet may be valuable—so that after all a perfect Systematic code of laws may perhaps be attainable only by a Despot, who can by an Edict give it Force & Supersede all others, the moment he wills it, & is the sole judge of Future alterations, & not in a Republic. I have looked at the Bill, & can’t please my self with any alterations to Accomodate it; & submit it whether any great inconvenience can arise in Suspending it—the second Class of repeal, is effected by a Former Act and the others, must be so in all cases provided For in the new Code.
I thank you For the Act appg. a Comme to revise the Confederation & am glad to hear since of the respectable choise made of Delegates. I think Congress want additional Powers, but can’t suppress my fears of giving that of regulating Commerce. The subject, at all times delicate, is rendered more so by the heterogenious & diversified emploiments of the United States. To pass over all trivial matters, the tobacco States are distinguished From all the others, in having a Valuable Staple to export & few Manufacturers to furnish them with the implements of husbandry, & necessarys For their Families which they must purchase From others. It is therefore evidently their Interest to open their Ports to all the world, to derive from Rivalship, the best price For their Crops, and necessaries at the lowest rates—whereas in manufactoring states, an high price For necessaries must be their Interest, and suggest the Policy of excluding the trade of all, but such as [want those]. And what must at least awak[en] caution, is the tobacco States are so few, as to admit on a Union of the others, of the number authorized to Pass any Act. I am led into these Suspicions by the Eastern Publications, where the avowed purpose of excluding the British trade is to prevent their underselling their Manufacturers; a thing wch. may not suit them, and their own legislature may provide agt. it, but wch. I am sure would not displease a Virginian. Let it not be said, as I know some do say, that these States may & ought to Manufacture, and perhaps Congress may say so, & ruin Us. All experience proves this political Maxim, that Manufactoring never is adopted to advantage in any Countrey which hath land For husbandry & a market For their Crops, From which may be fairly infer’d, that tillage is the more Proffitable emploiment & will be pursued For that reason ’til the lands are filled. All attempts therefore to drive us into the other, will in my Opinion be as ruinous if Successful, as it is vain to expect th[em].
The project For Bartering away the Navigation of the Missisippi, receiving so much Countenance From that August body, as even a moments consideration, is not calculated to remove the above Fears, and the House of Delegates have acted properly upon the Occasion.
Whilst I am on this subject permit me to submit it whether the Foedral Civil List is not enormously expencive? Why a Board of Treasury? How is 168 M Dollars ann[u]ally expended in the War department, in time of peace? We ought to preserve our rank amongst Nations, but should it not be by the virtues of Justice & Oeconomy, suited to our infantine States, and not by Aping the vices of Opulent Nations, realize the Fable of the Frog, swelling to attain the size of the Ox at one effort & produce distruction. I shall not be surprized to read in some Estimate, provision For a Yeoman of the Presidents Mouth. A Geographer & his Surveyors, to throw new & unexplored States into Townships and Forms which the Inhabitants may not like, appears to me calculated to consume the price of the lands, Faster than it will come in, where money For those lands, being the great Foedral Object, would have been readily produced by a Sale of Warrants, & left it to the purchasers to find their own land & settle themselves, as their own choice directed them, securing only their Attachmt. to the Union. Why are we to be perplexed with a new fangled money of Account, who have been always used to pounds, shillings & pence, and that being used by Britain[ers] For universal commerce hath produced tables shewing the Comparative value of the Coin of all Foreign Nations in that kind of money, wch. must overballance the Affectation of Novelty. Then they say there shall be an Assay Master & Master of the Coin &c. Pray do they mean to have a Foedral mint only & rest[r]ain the states from Coining? If so, the risque and expence of Bullion From the remote states to the seat of Congress & of the money back again, would be a Serious Objection. I may be mistaken, but I always understood that by their power to regulate Coin, nothing more was intended than that they should fix the Proportion of Alloy & the uniform Standard Value by the Ounce at which gold & Silver should pass through all the states, leaving it to each to Coin any Bullion they might Fortunately meet with at home & in such peices as their Convenience should direct, whether in Eagles or Sparrows, so they conformed to the Rules prescribed.
But where am I running? Whilst I congratulate your near escape From one Fatigue, I am exhausting your Patience with abundance of crude indigested thoughts upon Subjects you understand so much better than I. So at once adiue but not ’til I assure you once more of my being, wth. great esteem & regard Dr. Sir Yr. very Affecte.
Edmd Pendleton
